Citation Nr: 0811810	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-13 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder ("PTSD"). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.M.


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Louisville, Kentucky in which the 
RO denied the benefit sought on appeal.  The appellant, who 
had active service from December 1963 to September 1965, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    
 
The appellant testified at a hearing before the undersigned 
Veterans Law Judge in January 2008.  Upon reviewing the 
evidence of record, the Board determines that further 
development of the appellant's claim is necessary.  As such, 
the appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for 
PTSD discloses a need for further development prior to final 
appellate review.  

In this regard, the Board observes that a review of the 
record on appeal indicates that the appellant may be in 
receipt of Social Security Administration ("SSA") 
disability benefits. See SSA inquiry sheets.  A printout from 
SSA reveals that the appellant appears to be receiving 
monthly benefits for a disability that began in September 
1995. Id.  However, the printout does not indicate the nature 
of the appellant's disability. Id.  While SSA decisions are 
not controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the appellant in gathering such records. See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992) (concluding VA has a 
duty to obtain SSA records when it has actual notice that the 
veteran was receiving SSA benefits); See also Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. 
App. 444 (1992); Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (stating that "the possibility that the SSA records 
could contain relevant evidence . . . cannot be foreclosed 
absent a review of those records.").  The Board notes that in 
this case, reference to the appellant's SSA records appears 
to have been made in connection with an application for VA 
nonservice-connected pension. See March 2004 letter from the 
RO to the appellant.  Thus, it is uncertain as to whether the 
appellant's SSA records will provide pertinent information 
related to his specific claim for PTSD.  However, it is 
possible that these records may be particularly probative if 
they provide information that can be used to corroborate the 
appellant's purported PTSD stressor event.  

In regards to the appellant's alleged PTSD stressor event, 
the Board observes that the appellant testified during his 
January 2008 hearing that he was traumatized during service 
when he witnessed a decapitated military man hanging upside 
down from a cable car while in Korea. January 2008 BVA 
hearing transcript, pgs. 5-7.  The appellant testified that 
he did not know the deceased man, did not know where he was 
stationed or the specific details of his death including the 
date of his death. Id., pgs. 7-10.  In light of the lack of 
more specific information contained in the claims file in 
regards to this purported stressor event, the Board finds 
that it is an event that simply cannot currently be verified.  
However, if the appellant's SSA records provide more specific 
information that can be used to corroborate this purported 
event, the RO can attempt to corroborate it through 
appropriate sources.  As such, the Board concludes that the 
case must be remanded in order for the RO to associate the 
appellant's SSA records with the claims file.

In terms of another potential PTSD stressor event that may be 
applicable to this claim, the Board observes that the 
appellant reported the names of three servicemen in support 
of his original request for service connection for PTSD and 
indicated under the "description of incident" section of 
his PTSD questionnaire that he recalled "getting knocked 
unconscious" during service. See November 2002 information 
in support of claim for PTSD; March 1965 service medical 
records (records indicate that the appellant had sutures 
removed from his eye area).  The Board is uncertain as to 
whether the appellant is making the assertion that his 
incident of unconsciousness in service was the result of an 
assault in service or the result of an accident since his 
subsequent statements contained in the claims file reflect 
that he may have injured himself during a fall against his 
footlocker while intoxicated, causing the head injury 
referenced in his service medical records. See November 2006 
VA examination report, p. 2; June 2007 statement in support 
of claim; January 2008 BVA hearing transcript, p. 12.  Since 
this claim must be remanded in order for the appellant's SSA 
records to be associated with the claims file, the RO should 
take the opportunity to attempt to clarify with the appellant 
if he is claiming that the fall that he purportedly 
experienced in service is an event upon which he seeks 
service connection and if he alleges that it occurred as a 
result of a personal assault.  If the appellant answers the 
above-referenced questions in the affirmative, the RO should 
provide appropriate VCAA notice pursuant to 38 C.F.R. § 
3.304(f)(3).  

Lastly, the Board observes that the appellant testified 
during his January 2008 BVA hearing that he was currently 
receiving treatment in relationship to his diagnosis of PTSD 
via the Huntington VA Medical Center. See January 2008 BVA 
hearing transcript, pgs. 22, 25.  The most recent VA medical 
records contained in the claims file are dated in October 
2006.  As such, the RO should attempt to obtain any and all 
outstanding VA medical records from the Huntington VA Medical 
Center upon remand as well.    

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and in compliance Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).



2.  The RO should contact the appellant 
and request information as to the 
specific stressor events upon which the 
appellant bases his PTSD service 
connection claim, to include the cable 
car event that the appellant testified 
about during his January 2008 BVA 
hearing.  The RO should also inquire 
from the appellant whether the alleged 
fall and subsequent loss of 
consciousness he referred to in his 
November 2002 PTSD questionnaire is an 
event upon which he seeks service 
connection, and if so, whether he claims 
this incident resulted from a personal 
assault.  If the appellant indicates 
that he was assaulted during service, 
the RO should provide the appellant with 
VA Form 21-0781a, Statement in Support 
of Claim for Service Connection for Post 
Traumatic Stress Disorder Secondary to 
Personal Trauma, and request that he 
complete it with as much specificity as 
possible.  The appellant should also be 
notified that an in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3).  All specific examples of 
alternative sources of evidence listed 
in section 3.304(f)(3) must be included 
in the notification to the appellant.  
If the appellant provides information 
subject to verification, the RO should 
attempt to verify this information.

3.  The RO should contact the Social 
Security Administration and determine if 
the appellant is presently receiving 
disability benefits from that agency.  If 
so, the RO should request copies of the 
evidence relied upon by that agency in 
granting the appellant disability 
benefits for a disability that apparently 
began in September 1995. 

4.  The RO should obtain a copy of any 
treatment records related to the 
appellant from the VA medical facility 
in Huntington, West Virginia dated 
after October 2006.  

5.  If the appellant's additional VA 
medical records and/or Social Security 
Administration records provide 
additional information that can be used 
to verify the appellant's alleged 
stressor event(s) discussed above, the 
RO should attempt to corroborate the 
alleged stressor(s) through all 
appropriate sources. 

6.  Lastly, the RO should complete any 
additional development deemed necessary. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



